Name: Commission Regulation (EEC) No 1868/93 of 12 July 1993 introducing a countervailing charge on pears originating in Chile
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 7. 93 Official Journal of the European Communities No L 170/27 COMMISSION REGULATION (EEC) No 1868/93 of 12 July 1993 introducing a countervailing charge on pears originating in Chile THE COMMISSION OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 249/93 (5), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Having regard to the Treaty establishing the European Economic Community, Whereas for pears originating in Chile the entry prices calculated in this way have for five consecutive market days been alternatively above and below the reference price ; whereas three of these entry prices are at least ECU 0,6 below the reference prices ; whereas a countervailing charge should therefore be introduced for these pears ; Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (6) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (7), Whereas Article 25a ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a non-member country is alternatively above and below the reference price for five to seven consecutive market days a countervailing charge is introduced in respect of that non-member country, save in exceptional cases ; whereas that charge is introduced when three entry prices fall below the reference price and one of those entry prices is at least ECU 0,6 below the reference price ; whereas that charge is equal to the difference between the reference price and the last available entry price by at least ECU 0,6 below the reference price ; HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 1641 /93 of 28 June 1993 fixing for the 1993/94 marketing year the reference prices for pears (3) fixed the reference price for products of class I for the month of July 1993 at ECU 47,03 per 100 kilograms net ; Article 1 A countervailing charge of ECU 20,27 per 100 kilograms net is applied to pears (CN codes 0808 20 31 , 0808 20 33 , 0808 20 35 and 0808 20 39) originating in Chile.Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 : Article 2 This Regulation shall enter into force on 14 July 1993 . Whereas, in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 211 8 /74 (4), as last amended by Subject to the provisions of the second subparagraph of Article 26 (2) of Regulation (EEC) No 1035/72, this Regu ­ lation shall be applicable until 19 June 1993 . 0 OJ No L 118 , 20. 5 . 1972, p . 1 . (2) OJ No L 69, 20 . 3 . 1993, p . 7. O OJ No L 157, 29. 6 . 1993 , p . 10 . (4) OJ No L 220, 10 . 8 . 1974, p . 20 . (5) OJ No L 28 , 5 . 2. 1993, p . 45 . (6) OJ No L 387, 31 . 12. 1992, p . 1 . 0 OJ No L 108 , 1 . 5. 1993, p. 106. No L 170/28 Official Journal of the European Communities 13 . 7 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1993 . For the Commission Rene STEICHEN Member of the Commission